                             United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    CRAIG CUNNINGHAM                                 §
                                                     §   Civil Action No. 4:19-CV-00006
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    LIFESTYLES DEVELOPMENT, LLC,                     §
    ET AL.                                           §

                    MEMORANDUM ADOPTING REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On August 8, 2019, the report of the Magistrate Judge (Dkt. #61) was entered containing proposed

    findings of fact and recommendations that Defendant RCI, LLC’s Motion to Dismiss Plaintiff’s

    Original Complaint (Dkt. #26) be denied without prejudice and Plaintiff be granted leave to file

    an amended complaint.

           Having received the report of the Magistrate Judge, and no objections thereto having been

    timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

           It is, therefore, ORDERED that Defendant’s Motion to Dismiss Plaintiff’s Original

    Complaint (Dkt. #26) is DENIED WITHOUT PREJUDICE.

.          It is further ORDERED that within fourteen (14) days of the date of this Memorandum,

    Plaintiff shall file an Amended Complaint with respect to his claims against remaining

    Defendants Lifestyles Development, LLC, RCI, LLC, and David Perme.

           IT IS SO ORDERED.

           SIGNED this 10th day of September, 2019.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
